TO BE PUBLISHED



                  Supreme Court of Kentucky
                                 2022-SC-0298-KB


CHRISTOPHER D. JEFFERSON                                                MOVANT



V.                             IN SUPREME COURT



KENTUCKY OFFICE OF BAR ADMISSIONS                                 RESPONDENT


                              OPINION AND ORDER

      Under SCR1 2.014, persons seeking admission to the Kentucky Bar

generally must have graduated from a law school which is accredited by either

the American Bar Association2 or the Association of American Law Schools.3 In

this case, Christopher D. Jefferson, a 2011 graduate of The Birmingham

School of Law, a law school not so accredited, moves that we vacate the

Character and Fitness Committee’s determination that Jefferson was thereby

ineligible for admission by reciprocity. SCR 2.110. Having reviewed the limited

record presented, we deny his motion.

                     I.    Facts and Procedural Background.

      At some point prior to July 5, 2022, Jefferson applied to the Office of Bar

Admissions for admission to the Kentucky bar by reciprocity. SCR 2.110. On

      1   Kentucky Rules of Supreme Court.
      2   ABA.
      3   AALS.
that date, Valetta H. Browne, Director and General Counsel of the Office of Bar

Admissions, advised Jefferson by letter that

      Your application for admission without Examination pursuant to
      SCR 2.110 has been under review by members of the of the
      Character and Fitness Committee. . . . The Committee members
      have determined that due to the fact that you did not earn a J.D.
      degree from a law school accredited by the [ABA], you are not
      eligible for admission without examination.

Ms. Browne further advised Jefferson that the Supreme Court Rules provided a

path for admission to the bar by examination for graduates of non-accredited

law schools and that the Board of Bar Examiners was the appropriate body

under Kentucky rules to make the determination of quality of the legal

education. SCR 2.014(3)(a).

      Jefferson appeals the Committee’s determination to this Court. SCR

2.060.

                                II.   Analysis.

      Jefferson argues that the Committee impermissibly interposed into SCR

2.110 the requirement that he was required to have graduated from either an

ABA or AALS accredited law school. He further argues that he has met all the

requirements of admission by reciprocity, set forth in SCR 2.110, by having

earned a degree in “Doctorate of Jurisprudence from The Birmingham School of

Law” in 2011; passed the “Alabama Universal [sic] Bar Exam (UBE)” with a

score of 269.4;4 been admitted to the Alabama State Bar in 2013; and practiced



      4  Jefferson is not eligible for Admission by Transferred Uniform Bar
Examination score under SCR 2.090 because his UBE score was earned more than
five years before his date of application. SCR 2.090(2)(b).

                                       2
law in five of the last seven years. He further states that Alabama grants

reciprocity to Kentucky lawyers.

       Jefferson, however, ignores an important rule governing our bar licensing

process: SCR 2.010. This rule states, in full:

             All applicants for admission to the bar of this state must
       meet certain basic requirements regardless of whether
       admission is sought by examination (SCR 2.022), by transferred
       Uniform Bar Examination score (SCR 2.090), without
       examination (SCR 2.110), for a limited certificate (SCR 2.111) or
       as an attorney participant in a defender or legal services program
       (SCR 2.112). Those requirements are set forth in the following
       sections SCR 2.011 through SCR 2.017.

(Emphasis added).

       In this regard, SCR 2.014(1) clearly and unambiguously states that

“[e]very applicant for admission to the Kentucky Bar must have completed

degree requirements for a J.D. or equivalent professional degree from a law

school approved by the American Bar Association or by the Association of

American Law Schools.” The fact that The Birmingham School of Law may be

regulated and “accredited” by the Alabama legislature or the Alabama Supreme

Court, as argued by Jefferson, does not meet the requirements of our rules.5

       Finally, Jefferson argues that we should remand this matter to the

Committee with directions for it to determine whether his degree meets the

educational requirement “that is the substantial equivalent of the legal

education provided by approved law schools located in Kentucky.” SCR

       5 While not determinative of our holding in this matter, Alabama appears to
have the same requirement for bar admission without examination by reciprocity, that
“[t]he applicant shall . . . hold a first professional degree in law (J.D. or L.L.B.) from a
law school that was on the approved list of the American Bar Association at the time
the degree was conferred[.]” Ala. Bar Admission Rule III.A.(b).

                                             3
2.014(3)(a). Unfortunately for Jefferson, the appropriate body within the Office

of Bar Admissions to evaluate his legal education is the Board of Bar

Examiners, not the Committee.6 Id. And, even assuming that the Board were

to evaluate Jefferson’s legal education favorably, that positive review would

permit Jefferson to apply for admission to the bar by examination, not by

reciprocity. See SCR 2.014(3) (stating “[a]n attorney who received a legal

education in the United States but is not eligible for admission by virtue of not

having attended a law school approved by the American Bar Association or the

Association of American Law Schools may nevertheless be considered for

admission by examination. . . .”).

                                 III.   Conclusion.

      In conclusion, the Character and Fitness Committee of the Office of Bar

Admissions appropriately evaluated Christopher D. Jefferson’s application for

admission without examination and correctly determined that by virtue of his

not having “completed degree requirements for a J.D. or equivalent professional

degree from a law school approved by the American Bar Association or by the

Association of American Law Schools[,]” SCR 2.014(1), he is ineligible for

admission without examination.




      6 The Office of Bar Admissions is comprised of two separate bodies, the
Kentucky Board of Bar Examiners and the Character and Fitness Committee, SCR
2.000, which have distinct membership and responsibilities, as set forth in SCR Part
II. Admission of Persons to Practice of Law.

                                          4
                                IV.     Order.

     The Petition of Christopher D. Jefferson to vacate the Character and

Fitness Committee’s decision with respect to his application under SCR 2.110

is hereby DENIED.

     All sitting. All concur.

     ENTERED: September 22, 2022.



                                      ______________________________________
                                      CHIEF JUSTICE




                                        5